Citation Nr: 1811326	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO. 13-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease with acute, subacute or old myocardial infraction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In November 2015, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's heart disorder was not incurred during active duty service or within one year of separation from service and is not otherwise related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's representative contended in a July 2015 informal hearing presentation that the VA opinion provided for the Veteran's claimed disability in February 2014 is no more probative than the Veteran's lay assertions that there is a connection between his claimed disability and service. The representative asserted that the VA examiner (a physician's assistant) is not a cardiologist and is not shown to have any particular expertise, experience, training, or competence in commenting on cardiac disorders.

A subsequent opinion was provided in January 2016. A medical expert opinion was provided by a VA cardiologist in September 2017. The VA examiner and medical expert reviewed the Veteran's medical history and current symptoms, made clinical observations, performed a physical examination (VA examiner), and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination). The Board may assume that a VA medical examiner is competent. See Cox, 20 Vet. App. at 569; Hilkert v. West, 12 Vet. App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error). The opinions provided include a discussion of the facts in this case; medical principles, and a thorough rationale, where the examiner cited to the medical records that substantiated her opinion. The Veteran has not offered competent and probative evidence in support of his assertions to persuade the Board that the February 2014 VA examiner was not competent to render the opinions sought. Thus, the Board finds the opinions provided in November 2011, February 2014, and January 2016 to be adequate. Furthermore, an expert medical opinion was provided by a VA cardiologist in September 2017.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Cardiovascular-renal disease are chronic conditions listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See 38 U.S.C. § 1101; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran asserts that service connection for a heart disorder is warranted because it was incurred during service or otherwise related to service.

In an October 2011 statement, the Veteran contended that numerous references to prior abnormal electrocardiogram (EKG) and heart palpitations dating back to 1981 support a finding that his heart disorder existed during active duty military service. In particular he cited to a July 22, 1991 record that notes his cholesterol level was to be controlled to help with his abnormal EKG readings and a November 20, 1990 record that reflects his abnormal EKG did not change since another abnormal EKG in 1987 that showed an inferior infarction. The Veteran asserted that during his discharge physical, three EKG's were done on different days with different machines that all showed an abnormal result for the same inferior infarction. He indicated that the technician and the doctor at the time told him that the EKG's showed he had a previous heart attack. The Veteran reported that since his discharge he has had two heart attacks. The Veteran made similar statements in December 2012.

In a February 2013 statement, the Veteran asserted that a conversation with the physician that performed his retirement physical and years of abnormal EKG's convinced him that his heart disability is service connected. The Veteran reported that during the retirement physical, after a third abnormal EKG, the physician asked if he was treated in England or med-evac'ed out to Germany for his heart attack since there were no records referring to this. The Veteran indicated that the physician was "astonished" when he told him that he did not realize he had a heart attack when stationed in England. The Veteran asserted that the physician said the EKG results showed a previous heart attack probably dating to when he was stated at the RAF Upper Heyford, UK and was quite adamant that the Veteran suffered a heart attack even though he was not hospitalized at the time. 

The November 2011 VA examiner confirmed an April 2000 diagnosis of coronary artery disease and an October 2007 diagnosis of an acute, subacute, or old myocardial infarction. 

Service treatment records reflect that the Veteran first underwent an EKG in April 1987. The April 1987 EKG appears to have been conducted in response to the Veteran's complaint of heart palpitations. A November 1990 service treatment record in relation to a November 1990 EKG notes, "Poss. inf. infarct, age undetermined EKG unchanged from 1987 EKG." A December 1990 service treatment record reflects a normal chest x-ray. Prior to service separation, the Veteran had EKGs in June and July 1991 which appeared to be abnormal. The Veteran's June 1991 separation examination showed a normal clinical evaluation of the heart. In the accompanying Report of Medical History, the Veteran reported having had "shortness of breath;" "pain or pressure in chest;" "palpitation or pounding heart;" and "heart trouble." Service treatment records indicate that the Veteran had cholesterol issues and weight gain while in service and but do not include a diagnosis of a heart disease or a heart attack, as supported by the normal clinical evaluation of the heart in the June 1991 separation examination. 

A diagnosis of coronary artery disease (CAD) was not made until 2000, nearly nine years after military separation, and a coronary stent for intervention for ischemic heart disease was not required until 2007. Therefore, the preponderance of the evidence is against a finding that a heart disorder had its onset during service or manifested to a degree of 10 percent disabling or more within one year from his July 1991 separation from service, and a finding that it is related to service, to include on a presumptive basis, is not warranted. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.307, 3.309(a).

The Board finds that a preponderance of the evidence is against a finding that a heart disorder was caused by or was a result of active duty service and finds no such relationship is demonstrated. The Veteran does not contend that a specific in-service injury or event that caused his heart disorder nor does he offer a medical opinion from a qualified medical professional establishing a nexus between his heart disorder and service. 

In November 2011, a VA examiner opined that the Veteran's current heart disability as less likely than not related to or manifested in service. The examiner stated that there are potentially multiple reasons for the appearance of Q waves on EKGs. She added that such reasons include inaccurate computer interpretation and lead placement. The examiner also noted that the records were incomplete and that the only EKG of record appeared to have been taken after service in 2001 as the person was noted to be 51 years of age. At the time of this examination, not all of the Veteran's service treatment records had been associated with the claims file. 

In February 2014, more but not all, records had been associated with the claims file. Based on the records available at the time, the February 2014 VA examiner opined that a heart disability was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event, or illness. In her rationale, the examiner noted the significant lapse of time between the end of the Veteran's service (July 1991) until the first reports of cardiac issues in April 2000. The examiner also opined that factors such as lead placement and chronic obstructive pulmonary disease (COPD) could have produced changes in Q waves. She added that records in 2000 reflect that the Veteran had a history of high lipid levels and a history of smoking which were both major risk factors for CAD and myocardial infarction. She indicated that a mild tachycardia with normal sinus rhythm rate of 104 on a recheck of EKG is likely due to increased heart rate from the anxiety of being informed that he needed a repeat EKG and did not reflect CAD.

The February 2014 VA examiner provided an addendum opinion in January 2016 after more records had been associated with the claims file. At the time of the January 2016 addendum opinion, the Veteran's service treatment records and post-service treatment records had been assembled and considered by the VA examiner. Her opinion remained unchanged from February 2014.

A VA specialist's opinion (from a cardiologist) was sought in July 2017 and provided in September 2017. The specialist provided an opinion that it was not likely that CAD developed between December 1968 and October 1991. The specialist cited to EKGs from April 1987, November 1990, and March 1993 in support of his opinion and indicated that the EKGs showed no evidence for previous myocardial infarction. The specialist also stated that there was no evidence for development of CAD from one year of separation from military service and explained that subsequent EKGs within the year of separation (1991) show no evidence for myocardial infarction. He also stated that there was no verifiable evidence for the development of ischemic heart disease.  He added that the absence for diagnostic coronary angiography during subsequent hospitalization for claims for angina pectoris was "exceptional and cast[ed] considerable doubt" on the veracity of the Veteran's symptoms. 

There are numerous post-service medical records reflecting complaints and treatment for a heart disorder. However these records do not directly provide a positive nexus regarding the onset, etiology, or relationship of either disability to military service. The Veteran has asserted that his heart disorder was incurred in service or otherwise related to service. However, the Veteran has not offered probative and competent medical evidence establishing a nexus between a heart disorder and service.

The Veteran has not demonstrated competency to offer opinions as to the etiology of his heart disorder and has not offered probative and competent medical evidence to support his assertions on medical etiology. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert, 21 Vet. App. at 462. Heart disorders require specialized training for determinations as to diagnosis and causation, and thus are not susceptible to lay opinions on etiology. Therefore, the Board finds that the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his heart disorder and service. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and a heart disorder, the Board finds that the Veteran's heart disorder was not incurred in-service and are not otherwise related to active service as the Veteran has not offered competent medical evidence in support of his claim. See 38 U.S.C. § 5107(a); Skoczen, 564 F.3d at 1323-29; Fagan, 573 F.3d at 1286. Accordingly, service connection for a heart disorder is not warranted on any basis.

The Board has considered evidence that showed that the Veteran's heart disorder did not incur until nine years after service. VA examiners in November 2011, February 2014, and January 2016, and a VA specialist (a cardiologist) in September 2017 have opined that the Veteran's current heart disorder is less likely than not incurred in, caused by or was a result of military service. The Board finds that the Veteran's heart disorder did not manifest in service, and is not otherwise related to his active duty military service. Accordingly, service connection for a heart disorder is not warranted.

As the preponderance of the evidence is against the claim of service connection for a heart disorder, to include coronary artery disease with acute, subacute or old myocardial infraction, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a heart disorder, to include coronary artery disease with acute, subacute or old myocardial infraction, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


